Title: To Alexander Hamilton from Tench Coxe, 5 December 1794
From: Coxe, Tench
To: Hamilton, Alexander


T: D: R: O: Decbr. 5 1794
Sir,
In pursuance of the order of the Senate of the 18th day of February 1793 An enquiry into the expediency of erecting a Light House upon watch Hill in the state of Rhode Island was duly instituted. It appears that a Light house of the first class or of very considerable expence is not desired, nor necessary to Navigation in that quarter. That a light on Watch Hill would not be extensively useful to vessels in the Foreign trade; That however, from the frequent passing & repassing of coasting vessels, a light House of the smallest class or a lighted Beacon would be really useful. That watch hill point, being considerably elevated above the sound at High Water, a light House or Beacon of sufficient height could be erected at a moderate expence. That the Land around it, tho broken, is fertile, & that five families reside within half a mile; wherefore the expence of maintenance would be moderate.
I have the honor &c.
T: Coxe C R
The Secy. of the Treasury
 